DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et. al (CN 101089468 A1, machine translated).
With respect to claim 1 Chen discloses a gas burner comprising: 
-    an injection holder [reference character 1 in Fig. 2] with at least three gas injectors [reference character 8 in Fig. 2];
-    a burner crown assembly [see annotated Fig. 2, below], the burner crown assembly comprising at least three flame rings [reference characters 4, 5, and 6 in Fig. 2] with different sizes, the burner crown assembly further comprising at least three chambers [reference characters 13, 14, and 15 in Fig. 2] and at least three pipes [reference characters 10, 11, and 12 in Fig. 3], each pipe being fluidly coupled with a single chamber;
wherein each gas injector is associated with one of said pipes for providing gas into said pipe [see Fig. 3], said pipe being adapted to receive primary air in the area of the injection holder and to provide a combustion mixture of gas and primary air to one of said flame rings of the burner crown assembly [see paragraph 0024 of the machine 


    PNG
    media_image1.png
    513
    669
    media_image1.png
    Greyscale


With respect to claim 2 Chen discloses that said air gap comprises an annular shape and is concentrically arranged with respect to said flame rings [see Fig. 2 and paragraph 0024 of the machine translation].
With respect to claim 4 Chen discloses that said burner crown assembly comprises a burner crown base portion [reference character 3 in Fig. 2] on which at least one flame spreader [reference characters 13, 14, and 15 in Fig. 2] building said flame rings is based on.
With respect to claim 5 Chen discloses that said burner crown base portion comprises wall portions [see annotated Fig. 2, below] for separating said chambers from said air gaps.

    PNG
    media_image2.png
    484
    468
    media_image2.png
    Greyscale

	With respect to claim 6 Chen discloses that the wall portions are concentrically arranged in order to form said chambers as concentric annular chambers [see Fig. 2].
	With respect to claim 7 Chen discloses that said pipes protrude downwardly from said burner crown base portion [see Fig. 3].
	With respect to claim 8 Chen discloses that said flame rings are formed by one or more flame spreaders [reference characters 4, 5, and 6 in Fig. 2] wherein each said flame spreader or a flame spreader portion thereon comprises a protrusion protruding into the associated chamber in order to reduce the height of the chamber based on said protrusion.

                        
    PNG
    media_image3.png
    225
    405
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    192
    522
    media_image4.png
    Greyscale


	With respect to claim 9 Chen discloses that said protrusion is located at a position within the associated chamber at which said pipe providing said combustion mixture of gas and primary air into said chamber is arranged. Note that the protrusion extends around the entire circumference of the flame spreader and therefore will be located at a position within the associated chamber at which said pipe providing said combustion mixture of gas and primary air into said chamber is arranged.
	With respect to claim 10 Chen discloses that each said gas injector is coupled with a separate gas inlet [see Fig. 3].
	With respect to claim 11 Chen discloses that the burner crown assembly is arranged above the injection holder [see Fig. 3].
	With respect to claim 12 Chen discloses that the pipes are arranged at a lateral distance to each other [see Fig. 3].
	With respect to claim 13 Chen discloses that the longitudinal axes of the pipes are vertically arranged and each pipe comprises at its bottom an open free end [see Fig. 3 and paragraph 0024 of the machine translation].
	With respect to claim 16 Chen discloses that the pipes are arranged next to each other in a straight line [see Figs. 2 and 3].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et. al (CN 101089468 A1, machine translated) in view of Santoyo et. al (US 2017/0003033 A1).
With respect to claim 3 Chen does not disclose that the burner crown assembly enables an air flow below an outer one of said chambers in order to provide air to said gaps.
Santoyo discloses a hob burner having an inner burner [reference character 9 in Fig. 1] and an outer burner [reference character 10 in Fig. 1] with secondary air flow [reference character 2 in Fig. 1] passing through the gap between the inner and outer burners.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Chen by providing secondary air flow between the first and second burners as taught by Santoyo in order to assist in complete combustion of the fuel.

Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et. al (CN 101089468 A1, machine translated) in view of Harneit (US 2010/0279238).
With respect to claim 14 Chen does not disclose a spark plug and/or a thermocouple is provided in the air gap between an inner one of said flame rings and a further one of said flame rings adjacent to said inner flame ring.
	Harneit discloses a burner [see Fig. 5] which includes an inner burner and an outer burner [see annotated Fig. 5, below] and includes an igniter [reference character 56 in Fig. 5] provided in the air gap between an inner one of said flame rings and a further one of said flame rings adjacent to said inner flame ring.
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Chen by providing an igniter in the air gap, as taught by Harneit, in order to provide for simultaneous ignition of both the inner and outer flame rings.
	With respect to claim 15 Chen does not disclose a cooking hob comprising the burner according to claim 1.
	Harneit discloses a burner that is incorporated into the surface of an appliance or “hob” [reference character 5 in Fig. 4].
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the burner taught by Chen into appliance taught by Harneit in order to allow for the use of the burner taught by Chen into a domestic or commercial indoor cooking environment.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et. al (CN 101089468 A1, machine translated) in view of Padgett et. al (US 8,973,569 B2).
With respect to claim 16 Chen discloses a gas burner comprising an injection holder comprising first, second and third gas inlets [reference characters 10, 11, and 12 in Fig. 2] fluidly coupled respectively to first, second and third gas injectors [reference character 8 in Fig. 2], and a burner crown assembly comprising a base portion and a plurality of flame spreaders [reference characters 4, 5, and 6 in Fig. 2];
said base portion defining first, second and third chambers [reference characters 13, 14, and 15 in Fig. 2] isolated from one
another;
a first pipe providing fluid communication between said first gas injector and said first chamber, a second pipe providing fluid communication between said second gas injector and said second chamber, and a third pipe providing fluid communication between said third gas injector and said third chamber [see annotated Fig. 2, below];
said plurality of flame spreaders comprising first, second and third flame spreaders covering and thereby confining the respective first, second and third chambers defined in said base portion, each said flame spreader having a respective plurality of flame ports disposed about a circumference thereof and adapted to provide respective first, second and third flame rings [see Fig. 2];
said first, second and third chambers, and likewise said first, second and third flame spreaders, being concentric and radially spaced from one another defining respective first and second air gaps therebetween [see Fig. 2], such that said first flame spreader and first chamber are located at a center of said burner crown assembly and are circular, said second flame spreader and second chamber are located radially outward thereof and spaced therefrom by said first air gap and are ring shaped, and said third flame spreader and third chamber are located radially outward thereof and spaced therefrom by said second air gap and are ring shaped [see Fig. 2].
Finally Chen discloses a first gas pathway from said first gas inlet, through said first injector and first pipe into said first chamber, a second gas pathway from said second gas inlet, through said second injector and second pipe into said second chamber a third gas pathway from said third gas inlet, through said third injector and third pipe into said third chamber [see annotated Fig. 1 and Fig. 2].
Chen does not disclose that said burner is adapted to be operated in a low-power mode wherein combustible gas is fed via a first gas pathway and a maximum power mode where the gas is fed through the first gas pathway, second gas pathway, and third gas pathway. 
	Padgett discloses a stove burner [see Fig. 5] that includes a central low power simmer burner [reference character 64 in Fig. 5] and a concentric outer burner [see Fig. 4]. Separate gas inlets are provided for the simmer burner and the outer burner [reference characters 62 and 54 in Fig. 4]. A modulation valve [reference character 60 in Fig. 2] is provided in order to allow for selective activation of the various burners and flame rings in order to provide a wide range of burner turndown ratio [paragraphs 0045-0048].
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Chen by providing the control valve and control system of Padgett so that there is a low power mode where gas is fed through the first gas pathway and a maximum power mode where gas is fed through the first gas pathway, the second gas pathway, and the third gas pathway in order to allow for selective activation of the various burners and flame rings in order to provide a wide range of burner turndown ratio [paragraphs 0045-0048 of Padgett].
Allowable Subject Matter

Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722.  The examiner can normally be reached on M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762